Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…transmission actuator arm…” however claim 2 recites “…hydrostatic transmission actuator …” it is unclear whether the applicant meant to refer to hydrostatic transmission actuator arm mentioned in claim 1 or claiming another element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Isogai [US Pub # 2009/0260912].

Regarding claim 1, Isogai discloses a hydrostatic transmission pedal stroke limiter comprising:
a linkage between a range shift lever (38) and a stop (300), the linkage including a cross shaft (262) extending at least partially across a tractor frame;
the range shift lever (38) pivoting the stop (300) to a position limiting travel of a hydrostatic transmission actuator arm (35) while actuating a forward pedal or rear reverse pedal only if the range shift lever is in a low gear range position ([0147],:… when the operator depresses the rearward pedal 37, the operator can change the moving speed of the running vehicle body 2 in proportion to the quantity of depression of the rearward pedal 37 and can depress the rearward pedal 37 until the stop arm 322 abuts against the rearward stopper 324 or until the connecting shaft 337 abuts against the other end of the transmission restriction hole 345, thereby increasing the moving speed to the rearward side. Further, when the operator depresses the rearward pedal 37, the pressing arm 326 is turned via the abutting roller 328 by the turn of the swing arm 329, whereby the forward pedal 36 is turned around the forward pedal shaft 315 in a direction opposite to the direction in which the operator depresses the rearward pedal 37.….”).
and not pivoting the stop to the position limiting travel of the actuator arm while actuating the same forward pedal or reverse pedal when the range shift lever is in a medium or high gear range position ([0185]: In this regard, the maximum quantities of depression of the forward pedal 36 and the rearward pedal 37 (the operating range of the maximum transmission output of the continuously variable transmission 25) are adjusted by adjusting the positions of the forward stopper 323 and the rearward stopper 324, and the forward pedal 36 and the rearward pedal 37 are depressed by the operator within the range where the connecting shaft 337 does not abut on the edge of the transmission restriction hole 345.
Regarding claim 2, Isogai discloses wherein the stop includes a finger (337) contacted by a catch attached to the hydrostatic transmission actuator only when the range shift lever is in the low gear range position. and not contacted by the catch when the range shift lever is in the medium or high gear range position ([0098])

Regarding claim 3, Isogai discloses wherein the cross shaft (262) is supported by a bracket under a seat mount plate (17).
Regarding claim 4, Isogai discloses further comprising an adjustment device (see markup fig ) attached to the catch (340) for adjusting contact with the finger (337).
Regarding claim 5, Isogai discloses a hydrostatic transmission pedal stroke limiter, comprising:
a range shift lever having at least a low range gear and a high range gear;
 when the operator depresses the rearward pedal 37, the operator can change the moving speed of the running vehicle body 2 in proportion to the quantity of depression of the rearward pedal 37 and can depress the rearward pedal 37 until the stop arm 322 abuts against the rearward stopper 324 or until the connecting shaft 337 abuts against the other end of the transmission restriction hole 345, thereby increasing the moving speed to the rearward side. Further, when the operator depresses the rearward pedal 37, the pressing arm 326 is turned via the abutting roller 328 by the turn of the swing arm 329, whereby the forward pedal 36 is turned around the forward pedal shaft 315 in a direction opposite to the direction in which the operator depresses the rearward pedal 37.….”).) and not limiting rotation of the trunnion (305) at the same forward speed and reverse speed setting when the range shift lever is in the high range gear ([0185]: In this regard, the maximum quantities of depression of the forward pedal 36 and the rearward pedal 37 (the operating range of the maximum transmission output of the continuously variable transmission 25) are adjusted by adjusting the positions of the forward stopper 323 and the rearward stopper 324, and the forward pedal 36 and the rearward pedal 37 are depressed by the operator within the range where the connecting shaft 337 does not abut on the edge of the transmission restriction hole 345.
Regarding claim 6, Isogai discloses wherein the stop is connected to a linkage (262, 303, 364, 381) extending laterally at least partially across a tractor frame.
Regarding claim 7, Isogai discloses wherein the linkage includes a horizontal cross shaft (292).

Regarding claim 9, Isogai discloses wherein the stop contacts a catch (340) attached to a hydrostatic transmission actuator arm.
Regarding claim 10, Isogai discloses a hydrostatic transmission pedal stroke limiter, comprising:
a hydrostatic transmission actuator arm (35) connected to a foot pedal (31) that pivots a trunnion arm  (301) on a hydrostatic transmission;
a range shift lever (38) shiftable between at least a low gear range and a high gear range; and
a stop (300) connected through a linkage (303, 355) to the range shift lever and limiting the travel of the hydrostatic transmission actuator arm (35) when a forward pedal or a reverse pedal is depressed only when the range shift lever is in the low gear range (see [ 0145]: “ … when the operator depresses the forward pedal 36, the operator can change the moving speed of the running vehicle body 2 in proportion to the quantity of depression of the forward pedal 36 and can depress the forward pedal 36 until the stop arm 321 abuts on the forward stopper 323 or until the connecting shaft 337 abuts on one end of the transmission restriction hole 345, thereby increasing speed to the forward side…”) 
and not limiting the travel of the hydrostatic transmission actuator arm (305) when the same forward pedal or reverse pedal is depressed when the range shift lever (38) is in the high gear range ([0185]: In this regard, the maximum quantities of depression of the forward pedal 36 and the rearward pedal 37 (the operating range of the maximum transmission output of the continuously variable transmission 25) are adjusted by adjusting the positions of the forward stopper 323 and the rearward stopper 324, and the forward pedal 36 and the rearward pedal 37 are depressed by the operator within the range where the connecting shaft 337 does not abut on the edge of the transmission restriction hole 345.
Regarding claim 11, Isogai discloses wherein the linkage (303, 355) extends from the range shift lever horizontally across a tractor frame to the hydrostatic transmission actuator arm (305).


Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.
In response to applicant argument that Isogai fails to disclose a range shift lever pivoting the stop to a position limiting travel of a hydrostatic transmission actuator arm while actuating a forward pedal or a reverse pedal if the range shift lever is in a low gear range position, and not limiting travel of the actuator arm while actuating the same forward pedal or reverse pedal when the range shift lever is in a medium or high gear range position.
Paragraph [0147] states “…the stop arm 322 abuts against the rearward stopper 324 or until the connecting shaft 337 abuts against the other end of the transmission restriction hole 345, thereby increasing the moving speed…”   increasing speed inherently means going from low speed to higher speed otherwise will not be a speed increase also as stated in paragraph the stop arm 322 ( which part of the stop assembly 300) is actuated by the shift lever to abut against the end of the restriction hole.
Parargraph [0187] addresses the limitation  “…and not limiting travel of the actuator arm while actuating the same forward pedal or reverse pedal when the range shift lever is in a medium or high gear range position…”.  Paragraph [0187] States “…the maximum quantities of depression of the forward pedal 36 and the rearward pedal 37 (the operating range of the maximum transmission output of the continuously variable transmission 25) are adjusted by adjusting the positions of the forward stopper 323 and the rearward stopper 324, and the forward pedal 36 and the rearward pedal 37 are depressed by the operator within the range where the connecting shaft 337 does not abut on the edge of the transmission restriction hole 345…”

In response to applicant argument that the adjusting part (340) is not a catch. The element 337 is inserted in element (340) therefore is considered a catch because it holding the pin/ element 337.
Arguments regarding the rest of the claims in implicitly or explicitly addressed above.


    PNG
    media_image1.png
    840
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    833
    683
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658